Sanders, J.
(dissenting) — I disagree with the majority’s holding that RCW 80.36.510 does not create a cause of action under the Consumer Protection Act (CPA) independent from claims based on violations of disclosure regulations promulgated by the Washington Utilities and Transportation Commission (WUTC).5 Majority at 199, 204. The plain language of RCW 80.36.510 and RCW 80.36.530 dictates the opposite result, namely that section .510 has independent legal force and a violation of that section gives rise to a CPA cause of action under section .530.
“[E]ach provision of a statute should be read together (in para materia) with other provisions in order to determine the legislative intent underlying the entire statutory scheme.” State v. Chapman, 140 Wn.2d 436, 448, 998 P.2d 282 (2000). This is buttressed here by the fact that RCW 80.36.510, .520, and .530 were enacted together in 1988. Laws of 1988, ch. 91, §§ 1-3, codified at RCW 80.36.510, .520, and .530.
RCW 80.36.510 provides:
The legislature finds that a growing number of companies provide, in a nonresidential setting, telecommunications services necessary to long distance service without disclosing the services provided or the rate, charge or fee. The legislature finds that provision of these services without disclosure to consumers is a deceptive trade practice.
Consistent with this declaration, RCW 80.36.520 directs the WUTC to promulgate regulations requiring telecommu*208nications companies to make “appropriate disclosure to consumers of the provision and the rate, charge or fee of services provided.” To ensure those companies take seriously their disclosure obligation, RCW 80.36.530 provides:
In addition to the penalties provided in this title, a violation of RCW 80.36.510, 80.36.520, or 80.36.524 constitutes an unfair or deceptive act in trade or commerce in violation of chapter 19.86 RCW, the consumer protection act. Acts in violation of RCW 80.36.510, 80.36.520, or 80.36.524 are not reasonable in relation to the development and preservation of business, and constitute matters vitally affecting the public interest for the purpose of applying the consumer protection act, chapter 19.86 RCW. It shall be presumed that damages to the consumer are equal to the cost of the service provided plus two hundred dollars. Additional damages must be proved.
This court has declared that “[w]here the Legislature specifically defines the exact relationship between a statute and the CPA, this court will acknowledge that relationship.” Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 787, 719 P.2d 531 (1986). That is precisely what the legislature has done here. RCW 80-.36.530 plainly declares “a violation” of RCW 80.36.510 or RCW 80.36.520 “constitutes an unfair or deceptive act in trade or commerce in violation of chapter 19.86 RCW, the consumer protection act.” Thus, RCW 80.36.510 has legal effect independent of RCW 80.36.520.
Looking then to RCW 80.36.510, common sense dictates the substantive provision of that section that may form the basis for “a violation” is the statement that providing long distance service in a nonresidential setting without disclosing to consumers service and rate information “is a deceptive trade practice.” RCW 80.36.510. To that extent, reading RCW 80.36.510 together with RCW 80.36.530, it is clear that providing such services without disclosure, see RCW 80.36.510, “constitutes an unfair or deceptive act in trade or commerce in violation of. . . the consumer protection act,” RCW 80.36.530. Thus, a total failure to disclose service and rate information to consumers, as alleged in Judd’s com*209plaint, constitutes a violation of RCW 80.36.510, actionable under the CPA. See RCW 80.36.530. Such an interpretation is not only based on a plain reading of the statute but is also necessary to give meaning to the cross-reference in RCW 80.36.530 to RCW 80.36.510. See City of Seattle v. Dep’t of Labor & Indus., 136 Wn.2d 693, 698, 965 P.2d 619 (1998) (recognizing courts must interpret statutes to give effect to all language used, rendering no portion meaningless or superfluous).
Nonetheless the majority characterizes RCW 80.36.510 as a mere indication of the legislature’s findings. See majority at 202. Certainly the first statement in that section — “[t]he legislature finds that a growing number of companies provide, in a nonresidential setting, telecommunications services necessary to long distance service without disclosing the services provided or the rate, charge or fee” — appears to be a factual determination. But the second statement — “[t]he legislature finds that provision of these services without disclosure to consumers is a deceptive trade practice” — is a legal conclusion and not a factual finding. And because RCW 80.36.530 states a violation of RCW 80.36.510 constitutes a violation of the CPA, this court must give effect to the second statement.
In addition, the majority’s interpretation renders meaningless RCW 80.36.530’s declaration that “a violation of RCW 80.36.510 . . . constitutes an unfair or deceptive act in trade or commerce in violation of chapter 19.86 RCW, the consumer protection act.” By extension it also fails to give effect to RCW 80.36.510’s statement that “provision of these services without disclosure to consumers is a deceptive trade practice.” RCW 80.36.510. Under the majority’s interpretation, the legislature was apparently mistaken when it stated that a violation of RCW 80.36.510 is actionable under the CPA. Unlike the majority, I am unwilling to engage in such judicial second-guessing.
In sum, providing long distance telephone service in a nonresidential setting without disclosing to consumers service and rate information violates RCW 80.36.510, which in *210turn gives rise to a cause of action under the CPA. See RCW 80.36.530. I would reverse the trial court’s grant of summary judgment on this issue and remand to the trial court to permit Judd to try to establish a violation of RCW 80.36.510.
I dissent.

 I agree with the majority that petitioners (Judd) may not challenge the WUTC’s disclosure regulations in this non-Administrative Procedure Act, chapter 34.05 RCW, proceeding. Majority at 205.1 also agree the trial court did not err by dismissing Judd’s claims against CenturyTel Telephone Utilities, Inc. Id. at 206.